       Case 3:20-cv-01747-PAD Document 30 Filed 04/19/21 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO

 TEAL PEAK CAPITAL, LLC;

 Plaintiff,
                                                         Civil No. 3:20-cv-01747 (PAD)
        v.

 ALAN BRAM GOLDMAN;                                      BREACH OF CONTRACT; SPECIFIC
                                                         PERFORMANCE OF CONTRACT;
 Defendants.                                             REIMBURSEMENT OF FUNDS, COSTS
                                                         AND EXPENSES



                            JOINT PROPOSED SCHEDULE

TO THE HONORABLE COURT:

        The captioned parties (“the parties”), through their counsels of record and pursuant

to the Order for Joint Proposed Schedule issued by this Court (Docket No. 20), respectfully

submit their Joint Proposed Schedule as follows:

I. Jurisdictional Issues

There are no jurisdicitional issues before this Court.

II. Consent to Proceed before a Magistrate Judge

        The parties agree that this case should not be assigned to a magistrate judge for all

purposes.




                                        Page 1 of 5
       Case 3:20-cv-01747-PAD Document 30 Filed 04/19/21 Page 2 of 5




III. Settlement.

The Parties have been unable to engage in any settlement discussion for lack of interest on

part of the Defendant.

IV. Compliance with Initial Disclosures

The Parties will submit their Rule 26 (a)(1), Fed. Civ. P., initial disclosure statement to each

other by letter on May 20th, 2021. Each Party reserve its right to submit additional evidence

throughout the discovery provided that it was not in possession of the same or readily

available at the time of the initial disclosure exchange.

V. Electronic Discovery and Proposed Agreements

       A. Plaintiff

       1.   Plaintiff will submit an Interrogatory and a Request for the Production of

   Documents to Defendants no later than June 1st, 2021. A Request for Admission will

   be served during the discovery period.

       2.      Plaintiff hereby certifies that it considered potential electronic discovery

issues pursuant to Rules 26(a)(1)(B) and 26(f)(3) and (4). Plaintiff proposes that any

document in original electronic format be produced in PDF form but original paper

documents shall be produced in paper form.

       B. Defendant

       1.      Defendant agrees with Plaintiff’s due date for its First Set of Interrogatories

and Request for the Production of Documents. Defendant will serve its answers and any

objections within 30 days after being served with the interrogatories.


                                        Page 2 of 5
        Case 3:20-cv-01747-PAD Document 30 Filed 04/19/21 Page 3 of 5




         2      Defendant hereby certifies that it considered electronic discovery issues

pursuant to Rules 26(a)(1)(B) and 26(f)(3) and (4). Defendant agrees that any document in

original electronic format be produced in PDF form, but original paper documents shall be

produced in paper form.

      Parties Joint Scheduling Time

         1. Time estimated for filing motions, disposing of pending motions and anticipated

         motions

         Amendments- Parties reserve their right to request leave to this Court to amend initial

         allegations and will file any amended pleadings no later than May 28, 2021.

         Each Party reserves their right to submit any related Motions and Defenses under

         Federal Rules of Civil Procedure and Local Rules that may apply.

VI.      Discovery Timetable

         Plaintiff submits the following discovery timetable to the consideration of the Court:

         1.     Deadline to conclude written discovery is September 20th, 2021.

         2.     Deadline to complete fact witnesses’ depositions is October 20th, 2021.

         3.     Deadline to produce expert reports & Curriculum Vitae, if any November

20th, 2021.

         4.     Deadline to complete expert witness depositions is February 22th, 2022.

         5.     All discovery is to be completed by May 20th, 2022.

         6.     Deadline to file dispositive motions is July 20th, 2022.




                                         Page 3 of 5
      Case 3:20-cv-01747-PAD Document 30 Filed 04/19/21 Page 4 of 5




VII. Related Cases Filed

       None.

VIII. Other Matters

   A. The parties will explore settlement during the discovery process.

   B. Defendant agrees with the dates set forth in the present Schedule. However,

       Defendant’s consent is contingent on this Honorable Court’s ruling on the Motion to

       Disqualify Counsel for Plaintiff and Memorandum of Law in Support Thereof

       (Docket No. 24). This is to say, Defendant will not commit to any dates so that new

       counsel is not tied to dates that he or she may not have available in his or her calendar.



       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico this 19 day of April, 2021.

       WE HEREBY CERTIFY that on this same date, we electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system, which shall notify all

counsels of record.


 Attorney for Alan Bram Goldman
 McConnell Valdés LLC
 PO Box 364225
 San Juan, Puerto Rico 00936-4225
 270 Ave. Muñoz Rivera
 Hato Rey, PR 0918
 T: 787-250-5604

 By: s/ Antonio A. Arias-Larcada
 Antonio A. Arias-Larcada, Esq.
 USDC-PR 204906
 aaa@mcvpr.com

                                        Page 4 of 5
Case 3:20-cv-01747-PAD Document 30 Filed 04/19/21 Page 5 of 5




                                                       Attorneys for TPC
                                                         PO Box 195168
                                             San Juan, PR 00919-5168
                                                      Tel.: 787.766.7000
                                                      Fax: 787.766.7001
                                                 /s/ Jean G. Vidal-Font
                                                      Jean G. Vidal-Font
                                                 USDC-PR No. 227811
                                           Email: jvidal@ferraiuoli.com




                         Page 5 of 5
